Citation Nr: 0830111	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating greater than 
10 percent for degenerative disc disease of the cervical 
spine. 

2.  Entitlement to an increased initial rating greater than 
10 percent for neuropathy of the right upper extremity. 

3.  Entitlement to an increased initial rating greater than 
10 percent for neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to May 
1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and 10 percent ratings each for 
degenerative disc disease of the cervical spine and 
neuropathy of the right and left upper extremities.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is manifested by a dull ache with no pain flare-ups or 
incapacitating episodes.  Imaging studies reveal multilevel 
degenerative disc disease with cord compression and severe 
spinal stenosis.  Flexion of the cervical spine is 40 to 45 
degrees with a combined range of motion of 200 degrees.  
There is no evidence of muscle spasm, abnormal contour, or 
ankylosis. 

2.  The veteran's bilateral cervical myelopathy is manifested 
by numbness and loss of pin prick sensitivity over most areas 
of the arms and hands.  Imaging studies show multiple 
cervical spine segment deficits.  Motor strength is deficient 
in many arm and hand functions with the right deltoid 
evaluated as 2/5 on one occasion.  The veteran has difficulty 
abducting his arms to the shoulder level and prefers to eat 
using his non-dominant side.  The veteran can form a fist 
with grip strength 4/5 on the right and 5/5 on the left and 
can oppose the thumb with all fingers except the small 
finger.  He can hold a glass, use a personal computer, and 
operate an automobile.  





CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating greater than 
10 percent for degenerative disc disease of the cervical 
spine have not been met at any time during the pendency of 
the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5238, 5242 (2007).  

2.  The criteria for an increased initial rating of 40 
percent but not greater have been met for neuropathy of the 
right upper extremity for the entire period of time covered 
by this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8513 
(2007).  

3.  The criteria for an increased initial rating of 20 
percent but not greater have been met for neuropathy of the 
left upper extremity for the entire period of time covered by 
this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8513.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.   

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a fire fighting specialist in the U.S. 
Air Force and retired at the rank of Staff Sergeant.  He 
contends that his cervical spine disease and associated 
neuropathy of the upper extremities warrants a total 
disability rating.  The Board notes that the veteran has been 
granted a 100 percent rating for neuropathy of the lower 
extremities including the loss of use of both feet, effective 
October 13, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The RO received the veteran's claim for service connection 
for cervical spine myelopathy in June 2004. 

A cervical spine disability is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
contemplates symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion greater than 30 
degrees but not greater than 40 degrees; or a combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 degree rating is warranted if 
forward flexion of the cervical spine is 15 degrees or less 
or if there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine.  This rating formula 
applies to cervical strain, spinal stenosis, 
spondylolisthesis, segmental instability, and degenerative 
arthritis of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5237, 5238, 5239, 5242.

Normal ranges of motion for the cervical spine are 45 degrees 
forward flexion and extension, 45 degrees lateral flexion, 
and 80 degrees rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

 "Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
mild or at most the moderate degree.  Ratings are for 
unilateral involvement; when bilateral, the ratings are 
combined with a bilateral factor.  38 C.F.R. § 4.124a.  The 
veteran's neuropathy is currently rated under the diagnostic 
code for incomplete paralysis of the medial nerve.  A 10 
percent rating is warranted for mild symptoms, and 30 and 20 
percent ratings are warranted for moderate symptoms of the 
dominant and non-dominant extremity respectively.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Similar ratings are provided 
for five other nerves of the upper extremities.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8514, 8516-19.   Ratings are also 
provided for upper (shoulder and elbow), middle (rotation of 
arm, flexion of wrist and elbow), and lower (hand) radicular 
groups of the upper extremities, and for symptoms affecting 
all radicular groups.  A 20 percent rating is warranted for 
incomplete paralysis with mild symptoms, and 40 and 30 
percent ratings are warranted for moderate symptoms of the 
dominant and non-dominant extremities respectively.  Higher 
ratings are available for severe incomplete paralysis and 
complete paralysis.  38 C.F.R. § 4.125a, Diagnostic Codes 
8510-8513.  

In outpatient treatment reports from a military clinic in 
December 2003 and January 2004, examiners noted that the 
veteran had been experiencing an upper respiratory infection 
with significant coughing.  On one occasion, he sensed a 
sharp pain in his neck with radiating pain to his upper 
extremities and a sense of numbness and heaviness in the 
arms.  He was unable to hold a bowling ball and experienced 
radiating pain whenever he attempted to lift his arms above 
the shoulders.  The examiner noted near normal muscle 
strength and tone but diminished sensation over the right 
hand, arm, shoulder, and right side of the neck.  One 
examiner noted that muscle strength of the deltoid muscle of 
the right arm was 2/5 and that the veteran had starting 
eating with his left arm and hand as a result of right arm 
weakness.  One month later, the muscle strength of the 
deltoid muscle was 4+.  An examiner noted the results of a 
magnetic resonance image that revealed multilevel 
degenerative disc disease with cord compression and severe 
spinal stenosis.  The examiner prescribed steroid medication.  
Several weeks later, the examiner noted that the veteran's 
weakness and numbness had initially resolved but that after 
the medication was reduced, the veteran again experienced 
upper extremity numbness and poor coordination and cramping 
of his right hand.  The veteran's disease was monitored every 
few weeks at the military clinic over the succeeding months.  

In February 2004, the examiner noted that the veteran 
reported neck pain at the C-6 level, a numb sensation from 
the neck down, and an inability to feel temperature 
sensations or the insertion of an intravenous needle.  The 
examiner noted the absence of point prick sensation below the 
neck. The examiner diagnosed cervical myelopathy with a slow 
developing course.  

In March 2004, a private physician was consulted for a review 
of the case.  The physician noted that a computed tomography 
myelogram earlier that month revealed facet hypertrophy, 
severe right and moderate left neural foraminal stenosis, and 
moderate central spinal stenosis at C3-4 and C4-5.  X-rays of 
the spine and a magnetic resonance image of the brain were 
also obtained.  On examination, the physician noted that the 
veteran had difficulty standing straight and abducting his 
right arm.  Muscle testing showed some decreases from normal, 
but the veteran's range of motion of the neck was intact.  
The physician noted that the veteran had difficulty with 
function of the right arm and preferred to perform acts such 
as the removal of shoes with his left arm and hand.  In April 
2004, the military examiner noted additional details of the 
myelogram with deficits at all cervical levels.  He noted the 
veteran's reports of continued neck pain, arm weakness 
especially on the right, and swelling of the hands. 

In October 2004, the veteran was examined by a VA neurologist 
and an orthopedic physician who both restated the veteran's 
history of examination and treatment for cervical myelopathy.  
The neurologist noted diffuse motor weakness in the upper 
extremities, worse on the right side, and decreased pin prick 
sensitivity bilaterally to the mid to high cervical levels.  
The orthopedic physician noted that the veteran did not 
experience neck pain at the time and did not use a cervical 
collar.  In order to accommodate more severe deficits in the 
lower extremities, the veteran used a motorized wheelchair 
outside the home and a walker or furniture for support in the 
home.  He used adaptive devices in the bathroom but was still 
able to drive an automobile.  Range of motion was 40 degrees 
flexion, 20 degrees extension, 20 and 10 degrees right and 
left lateral flexion, and 55 degrees bidirectional rotation 
with only a dull ache on left lateral motion with no 
additional limitation on repetitive motion.  The combined 
range of motion was 200 degrees.  

In January 2005, the military physician noted that the 
veteran continued to experience numbness, cramping, decreased 
pin prick sensation, and some loss of motor strength in the 
upper extremities.  However, the veteran reported that he was 
still able to drive an automobile.  In February 2005, the 
veteran and two friends submitted statements that described 
the veteran's need for a motorized wheelchair and assistance 
in the home with dressing and bathing.  

In May 2006, the VA orthopedic physician who examined the 
veteran in 2004 noted a review of the claims file including 
his previous examination report.  He noted the veteran's 
reports of increasing difficulty with ambulation with 
frequent falls.  He reported that he could grip objects with 
his hands but not tightly.  He could hold a glass or cup if 
he concentrated, was able to use a personal computer, and 
continued to drive an automobile.  He did not use a cane but 
was able to ambulate in his home with a walker.  He continued 
to require assistance with bathing and dressing.  The veteran 
reported a dull aching pain in the neck with no pain flare-
ups, no radiating pain to arms, and no episodes of 
incapacitation.  On examination, the range of motion of the 
cervical spine was 45 degrees flexion, 25 degrees extension, 
25 and 15 degrees right and left lateral flexion, and 45 
degrees bidirectional rotation with no tenderness or spasm.  
The veteran described mild aching pain on motion.  The 
combined range of motion was 200 degrees.  The physician was 
unable to determine if there was additional loss of function 
on repetitive motion.  

The examiner noted that the veteran could make a "fair" 
fist with both hands and oppose the thumb with all fingers 
except the small finger of either hand.  Grip strength was 
4/5 on the right and 5/5 on the left.  The physician noted 
decreased pin prick sensation in the upper extremities with 
feeling of pressure rather than pain.  Deep tendon reflexes 
of the upper extremities were intact. The physician concluded 
that the veteran had some function of the upper extremities 
especially from a seated position.  The Board notes that 
there is no record of an electromyelograph or other 
peripheral nerve testing to show deficits in a particular 
nerve or nerve group in the upper extremities or any range of 
motion evaluation.      

Regarding the degenerative disc disease of the cervical 
spine, the Board concludes that an increased rating of 
greater than 10 percent is not warranted at any time during 
the period covered by this appeal.  Flexion of the cervical 
spine was greater than 30 degrees with a combined range of 
motion greater than 170 degrees when measured in 2004 and 
2006.   Imaging studies showed spinal deficits at most 
levels. The veteran experiences a dull ache with no pain 
flare-ups, radiating pain, or incapacitating pain episodes.  
He does not use a cervical collar.  None of the examiners 
noted any functional limitations of the head or neck, and the 
veteran remains able to operate an automobile.  A higher 
rating is not warranted because there is no more restrictive 
range of spinal motion or evidence of ankylosis.  The Board 
has considered whether a higher rating is warranted under 
Diagnostic Code 5243, which pertains to intervertebral disc 
syndrome.  However, as incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician 
is not shown, Code 5243 is not for application in this case.  

Regarding neuropathy of the right and left upper extremities, 
the Board concludes that the veteran's disorder is best rated 
by Diagnostic Code 8513 for incomplete paralysis affecting 
all radicular groups of the shoulder, arm, elbow, and hand.  
Cervical spine imaging showed moderate to severe deficits at 
nearly all levels.  Although the most recent examination 
indicated that the most prominent functional loss has been 
the veteran's ability to manipulate the muscles of the hand, 
examiners prior to 2006 noted loss of sensitivity in the 
entire upper extremity, dispersed upper arm weakness as 
severe as 2/5 on one occasion only, and difficulty abducting 
the arm to the shoulder level or performing motion required 
for eating or donning footwear.  The Board concludes that the 
diagnostic code for all radicular groups is the most 
appropriate because this code contemplates numbness, loss of 
sensitivity, and reduced muscle strength of the entire arm, 
elbow, and hand and is consistent with multilevel spinal 
disease.    

The Board concludes that a rating of 40 percent but not 
greater is warranted for the right (dominant) upper extremity 
during the period covered by the appeal because the degree of 
disability is best described as moderate, and a rating of 20 
percent but not greater for the left (non-dominant) extremity 
because the degree of disability is best described as mild.  
The veteran experiences numbness and sensations of pressure 
but no pain symptoms since immediately after the coughing 
episode in 2004.  The most observed functional limitation was 
a mild reduction in grip strength including the inability to 
oppose the thumb with the small finger.  

The degree of disability is more severe on the right side 
because motor strength testing showed greater weakness of the 
right arm.  Furthermore, the veteran reported that his right 
arm exhibited less functional strength and that he chooses to 
use his non-dominant side for motions required for eating and 
dressing.  However, a higher rating for severe disability is 
not warranted because the veteran has sufficient hand and arm 
strength and dexterity to use a personal computer and operate 
an automobile.  The veteran also has sufficient remaining 
upper extremity function for mobility using a walker in the 
home.  Moreover, the veteran's strength upon testing in the 
right extremity for the most part is assessed as 4/5 and the 
reflexes are normal.  While one test indicated strength in 
the deltoid muscle was 2, this was an isolated assessment 
which does not warrant the assignment of a staged rating.  
Instead, the disability picture as a whole supports a finding 
of moderate symptomatology for the right upper extremity for 
the entire period of time covered by this appeal.  As the 
veteran's symptoms do not more nearly approximate severe 
incomplete paralysis because the reflexes are normal, the 
upper extremity muscle strength is not more severe, and as 
grip strength in his hand is a 4/5 with the ability to oppose 
the thumb to the tip of the index, long and ring fingers of 
both hands, a higher rating is not warranted.  

With respect to the left upper extremity, a higher rating is 
not supported as the veteran does not have moderate 
incomplete paralysis based on the findings of intact 
reflexes, essentially normal strength, and as he has fair 
grip strength and can oppose the thumb to the tip of the 
index, long and ring fingers of both hands.  In addition, it 
is noted that he uses the left hand to accomplish tasks that 
he has difficulty completing due to the moderate symptoms 
experienced in the left hand.  Without increased symptoms, a 
higher rating based on moderate disability is not warranted.    

Finally, the Board notes that in his October 2005 substantive 
appeal, the veteran expressed disagreement with the total 
combined rating for the cervical spine and all four 
extremities with comments specific to his inability to 
ambulate without a wheelchair or walker.  In that regard, it 
is noted that the veteran has received a total rating for 
loss of use of the feet, to include special monthly 
compensation.  The veteran was also granted special adaptive 
housing benefits, adaptive automobile equipment, and total 
disability based on individual unemployability.  

Further, the Board notes that there is also no indication 
that either the cervical spine or neuropathy of the upper 
extremities have necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



	(CONTINUED ON NEXT PAGE)




ORDER

An increased initial rating greater than 10 percent for 
degenerative disc disease of the cervical spine is denied. 

An increased initial rating of 40 percent but not greater for 
neuropathy of the right upper extremity is granted, for the 
entire period of time covered by this appeal, subject to the 
legal criteria governing the payment of monetary benefits.

An increased initial rating of 20 percent but not greater for 
neuropathy of the left upper extremity is granted, for the 
entire period of time covered by this appeal, subject to the 
legal criteria governing the payment of monetary benefits.
 


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


